Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 21, 2014

                                    No. 04-14-00660-CV

                            IN THE INTEREST OF J.A.E. JR.,

                  From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2011CVQ002377-C3
                          Honorable Jesus Garza, Judge Presiding


                                       ORDER
        We grant the court reporter’s motion for extension of time to file the record. We order
the reporter’s record due December 18, 2014. The reporter is advised that no further extensions
of time will be granted absent a showing of extraordinary circumstances.




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court